Exhibit 10.1
 


CONSULTING AGREEMENT


This Consulting Agreement (“Agreement”) is entered into on April 25, 2016 (the
“Effective Date”), by and between PEDEVCO Corp. (the “Company”), located at 4125
Blackhawk Plaza Circle, Suite 201, Danville, CA 94506, and Global Venture
Investments Inc., a Washington corporation (the “Consultant”) (collectively
referred to as “Parties” or “the Parties”).


Recitals


1.  
Consultant has expertise in the area of oil and gas business development and
strategic consulting, and is willing to provide services to the Company as
detailed below on a non-exclusive basis.



2.  
The Company is willing to engage the Consultant as an independent contractor on
a non-exclusive basis under the terms and conditions set forth herein.



Agreement


In consideration of the foregoing and of the mutual promises set forth herein,
and intending to be legally bound, the parties hereto agree as follows:


1.  
Engagement

a.  
The Company hereby engages Consultant to perform and provide oil and gas
business development and strategic consulting services as specifically requested
from time to time by the Company and accepted by Consultant.



b.  
Consultant hereby agrees to provide the Services described above.  Consultant
will report to the Chief Executive Officer of the Company, or his
designees.  Consultant accepts the engagement to provide these services to the
Company on the terms and conditions set forth herein.



2.  
Place and Time of Work and Equipment.  The Consultant may work at the
Consultant’s office, the Company’s offices, or such other location as determined
by the Consultant, and at such times, as determined in its sole reasonable
discretion.  The Consultant shall provide and supply all equipment and tools
necessary for the Consultant to provide the services to the Company
hereunder.  The Consultant shall have access to, and may use, the Company’s
offices for so long as (i) Mr. Frank Ingriselli, President and CEO of the
Consultant, continues to serve on the Board of Directors of the Company, or (ii)
through the duration of this Agreement, whichever is longer, or for such longer
duration as determined by the then-Chief Executive Officer of the Company,
provided Mr. Ingriselli’s access and use does not interfere with the business or
operations of the Company, as determined in the Company’s sole discretion.

 
3.  
Term:  The term of this Agreement will commence on May 1, 2016, and unless
modified by mutual written agreement by the Parties, shall continue for a period
of three months, unless terminated by the Company upon written notice to the
Consultant.  Such notice shall be sent either via certified mail, return receipt
requested, for delivery by the US Postal Service, sent via electronic mail with
delivery confirmation by the recipient, or shall be hand delivered.



4.  
Compensation and Expenses:  The Company shall pay to Consultant a flat fee of
$150,000.00 for all services requested by the Company and provided by Consultant
to the Company hereunder, which fee shall be earned in full and fully paid by
the Company to Consultant on the Effective Date.

 
 
1

--------------------------------------------------------------------------------

 
 
Consultant shall not be permitted to incur any expenses on behalf of the Company
or in furtherance of the services to be provided hereunder without prior written
approval by the Company.


5.  
Consultant’s Business Activities



a.  
Consultant shall devote such time, attention, and energy necessary to perform
the services required of the Consultant under this Agreement, but shall not be
prohibited or restricted in doing any outside activities, including in the oil
and gas industry, provided such activities are not directly competitive to the
business of the Company.



6.  
Representations And Warranties:  Consultant represents and warrants

a.  
That Consultant has no obligations, legal or otherwise, inconsistent with the
terms of this Agreement or with Consultant’s undertaking this relationship with
the Company;



b.  
That the performances of the services called for by this Agreement do not and
will not violate any applicable law, rule, or regulation or any proprietary or
other right of any third party;



c.  
That Consultant will not use in the performance of his responsibilities under
this Agreement any confidential information or trade secrets of any other person
or entity; and



d.  
That Consultant has not entered into or will not enter into any agreement in
conflict with this Agreement.



7.  
Entire Agreement:  This Agreement contains the entire understanding and
agreement between the Parties hereto with respect to its subject matter and
supersedes any prior or contemporaneous written or oral agreements,
representations or warranties between them respecting the subject matter hereof.



8.  
Amendment:  This Agreement may only be amended by a writing signed by Consultant
and a representative of the Company duly authorized.



9.  
Severability:  If any term, provision, covenant, or condition of this Agreement,
or the application thereof to any person, place, or circumstance, shall be held
by a court of competent jurisdiction to be invalid, unenforceable, or void, the
remainder of this Agreement and such term, provision, covenant, or condition as
applies to other persons, places, and circumstances shall remain in full force
and effect.



10.  
Rights Cumulative:  The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either Party or its
successors, whether pursuant to this Agreement, to any other agreement, or to
law, shall not preclude or waive its right to exercise any or all other rights
and remedies.



11.  
Nonwaiver:  No failure or neglect of either Party hereto in any instance to
exercise any right, power, or privilege hereunder or under law shall constitute
a waiver of any other right, power, or privilege or of the same right, power, or
privilege in any other instance.  All waivers by either Party hereto must be
contained in a written instrument signed by both Parties.

 
 
2

--------------------------------------------------------------------------------

 

 
12.  
Agreement To Perform Necessary Acts:  Consultant agrees to perform any further
acts and execute and deliver any documents that may be reasonably necessary to
carry out the provisions of this Agreement.



13.  
Assignment:  This Agreement may not be assigned by the Consultant without the
Company’s prior written consent.



14.  
Independent Contractor:  The relationship between the Parties is that of an
independent contractor.  This Agreement is not authority for the Consultant to
act for the Company as its agent or make commitments for the
Company.  Consultant will not be eligible for employee benefits, nor will the
Company make deductions from fees to the Consultant for taxes, insurance, bonds,
or the like.  Consultant retains the discretion in performing the tasks
assigned, within the scope of the work specified.



15.  
Confidentiality.  The Consultant acknowledges that in the course of his
engagement with the Company, it has received and will receive access to
confidential information of a special and unique value concerning the Company
and its business, including, without limitation, trade secrets, know-how, lists
of customers, employee records, books and records relating to operations, oil
and gas reserves and drilling information, costs or providing service and
equipment, operating and maintenance costs, pricing criteria and other
confidential information and knowledge concerning the business of the Company
and its affiliates (hereinafter collectively referred to as “information”) which
the Company desires to protect. The Consultant acknowledges that such
information is confidential and the protection of such confidential information
against unauthorized use or disclosure is of critical importance to the Company.
The Consultant agrees that it will not reveal such information to anyone outside
the Company. The Consultant further agrees that during the term of this
Agreement and thereafter it will not use or disclose such information, other
than in connection with the consulting services. Upon termination of
Consultant’s provision to the Company of services hereunder or otherwise, the
Consultant shall surrender to the Company all papers, documents, writings and
other property produced by them or coming into its possession by or through the
Consultant’s engagement hereunder and relating to the information referred to in
this Section, and the Consultant agrees that all such materials will at all
times remain the property of the Company. The obligation of confidentiality,
non-use and non- disclosure of know-how set forth in this Section shall not
extend to know-how (i) which was in the public domain prior to disclosure by the
disclosing party, (ii) which comes into the public domain other than through a
breach of this Agreement, or (iii) which is disclosed to the Consultant after
the termination of this Agreement by a third party having legitimate possession
thereof and the unrestricted right to make such disclosure. The agreements in
this Section shall survive this Agreement and shall continue for a period
terminating one (1) year following the termination of this Agreement.



16.  
Taxes:  The Consultant agrees that it is solely responsible for paying when due
all income taxes, including estimated taxes, as a result of or in connection
with the compensation paid by the Company to the Consultant for services
rendered under this Agreement.  The Company shall issue applicable U.S. or other
tax forms or reports to the Consultant with respect to the compensation paid
pursuant to this Agreement.  The Consultant hereby indemnifies, and undertakes
to defend the Company and hold it free and harmless from and against any demands
or claims for any taxes, interest or penalties assessed by any taxing authority
with respect to sums paid to the Consultant pursuant to this Agreement,
excluding, however, any unemployment insurance or related fees, interest and
penalties that may be imposed or assessed on the Company by any taxing authority
in the event such taxing authority determines that the Consultant is an employee
of the Company, which fees and related interest and penalties shall be the
responsibility of the Company.

 
 
3

--------------------------------------------------------------------------------

 
 
17.  
Governing Law:  This Agreement shall be construed in accordance with, and all
actions arising hereunder shall be governed by, the laws of the State of
California.



18.  
Indemnification:  The Company agrees to indemnify and hold harmless Consultant
from and against any losses, claims, damages and liabilities to which Consultant
may become subject under any applicable law, or otherwise, which relate to or
arise in any manner out of any services provided or work performed by Consultant
under this Agreement, and will promptly reimburse Consultant for all reasonable
expenses (including reasonable fees and expenses of legal counsel) as incurred
in connection with the defense of any pending or threatened claim or any action
or proceeding arising therefrom, to which Consultant is a
party.  Notwithstanding the foregoing, the Company shall not be liable under the
foregoing to the extent that any loss, claim, damage, liability or expense
resulted from Consultant’s bad faith or gross negligence.  

 
 
4

--------------------------------------------------------------------------------

 
 
The Parties have executed this Consulting Agreement on the date first set forth
above.
 

  PEDEVCO Corp.   Global Venture Investments Inc.                
/s/ Michael L. Peterson
  By:
/s/ Frank C. Ingriselli
   
Michael L. Peterson
  Name:
Frank C. Ingriselli
   
President and
  Title:
President and CEO
    Chief Financial Officer   Address:    


 
 
5

--------------------------------------------------------------------------------

                      
 
 